Case: 19-12366   Date Filed: 02/04/2020   Page: 1 of 3


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12366
                        Non-Argument Calendar
                      ________________________

                        Agency No. A096-006-929



XIN YAN HU,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (February 4, 2020)

Before ED CARNES, Chief Judge, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
                Case: 19-12366       Date Filed: 02/04/2020       Page: 2 of 3


       Xin Yan Hu fled China and arrived in Miami in September 2002. She was

immediately detained. Two weeks later, on September 17, 2002, she was given a

notice to appear for removal proceedings at a time and date “TO BE

DETERMINED.” Despite the lack of time and date on the notice, Hu appeared

before an immigration judge in June 2003, acknowledged service, and conceded

removability. The immigration judge gave her a notice of hearing that provided

the time and date of her next hearing.

       Hu’s case proceeded before the immigration judge and Board of

Immigration Appeals until, in August 2005, the BIA ordered Hu deported.

       In September 2018 she moved the BIA to reopen her case in light of Pereira

v. Sessions, 138 S. Ct. 2015 (2018).1 Hu contended that, under Pereira, the stop-

time rule was not triggered by a notice to appear that did not include a date and

time. Thus, she alleged, she now qualified for a cancellation of removal because

she had been in the United States for more than ten years. The BIA rejected Hu’s

motion for two reasons: (1) her motion was time barred and (2) the defective notice

was cured by a later notice of hearing that included a time and date. Hu appeals.

       To obtain reversal of a judgment that is based on multiple, independent

grounds, an appellant must prove that every stated ground for the judgment against



       1
          The record does not reflect whether Hu left and came back, or evaded removal for all
thirteen years.
                                                2
              Case: 19-12366    Date Filed: 02/04/2020   Page: 3 of 3


her is wrong. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th

Cir. 2014). When an appellant fails to challenge one of those grounds in her

appeal, “[she] is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.” Id.

      On appeal, Hu contends only that the BIA erred in holding that a notice of

hearing can cure a defective notice to appear. She does not contend that the BIA

erred in finding that her motion was time barred. She has therefore abandoned that

claim and the BIA’s order is affirmed.

      PETITION DENIED.




                                         3